No. 13076

          I N THE SUPREME COURT O THE STATE O M N A A
                                 F           F OTN

                                         1975



THE STATE OF MONTANA, e x re1
JUANITA BROWNE ,

                                 Petitioner,



THE DISTRICT COURT O THE THIRD
                      F
JUDICIAL DISTRICT O THE STATE OF
                     F
MONTANA, I N AND FOR THE C U T O
                          O NY F
POWELL AND THE HON. ROBERT J. BOYD,
DISTRICT J U D G E ,

                                 Defendants   .

ORIGINAL PROCEEDING:


Counsel o f Record:

     For P e t i t i o n e r :

             W i l l i a m R. T a y l o r a r g u e d , Deer Lodge, Montana
             Greg J. S k a k l e s a r g u e d , Anaconda, Montana

     F o r Defendants :

             Hon. R o b e r t J. Boyd, Anaconda, Montana
             Ted L. Mizner a r g u e d , Deer Lodge, Montana



                                                  Submitted:     J u l y 1 5 , 1975

                                                  Decided :    All G 8 1975
          9 J G 8 9975
           P
Filed :
M r . J u s t i c e John Conway Harrison d e l i v e r e d t h e Opinion of t h e
Court .

           I n t h i s o r i g i n a l proceeding p e t i t i o n e r J u a n i t a Browne
s e e k s a d e t e r m i n a t i o n by t h i s Court t o s e t a s i d e t h e f i n d i n g s
of f a c t , c o n c l u s i o n s of law and judgment of t h e d i s t r i c t c o u r t ,
county of Powell, d e c l a r i n g S t a n l e y N.            Smith a s u c c e s s f u l
c a n d i d a t e a t t h e e l e c t i o n f o r t r u s t e e of t h e Board of T r u s t e e s ,
Powell County High School D i s t r i c t .                  These undisputed f a c t s
a r e t h e b a s i s of t h i s p e t i t i o n :
           O A p r i l 1, 1975, an e l e c t i o n was h e l d i n Powell County
            n
f o r t h e e l e c t i o n of a t r u s t e e t o t h e Board of T r u s t e e s of Powell
County High School D i s t r i c t . P e t i t i o n e r was s e e k i n g r e e l e c t i o n
t o t h e o f f i c e and h e r name, and h e r name a l o n e , was p r i n t e d
on t h e o f f i c i a l b a l l o t .   C o n t e s t a n t S t a n l e y N. Smith, M.D.,
conducted a w r i t e - i n campaign f o r t h e o f f i c e of t r u s t e e .                  The
board of c a n v a s s e r s f o l l o w i n g such e l e c t i o n , r e t u r n e d J u a n i t a
Browne a s t h e s u c c e s s f u l c a n d i d a t e , h o l d i n g t h a t s h e r e c e i v e d
437 v o t e s a s compared t o 424 v o t e s c a s t f o r S t a n l e y N. Smith.
           Subsequent t o such e l e c t i o n S t a n l e y N. Smith f i l e d a
p e t i t i o n f o r recount which a c t i o n was l a t e r dismissed.                      Thereafter,
Smith f i l e d a p e t i t i o n t o c o n t e s t p e t i t i o n e r ' s e l e c t i o n
a l l e g i n g t h e e l e c t i o n judges and t h e board of c a n v a s s e r s ignored
and r e f u s e d t o count f o r him approximately 25 w r i t e - i n v o t e s
i n t h e name of D r . Smith, D r . Stan Smith, D r . G. Smith and
D r . M. Smith, i n s t e a d of S t a n l e y N.          Smith.       The p e t i t i o n prayed
that the court             d e c l a r e t h e e l e c t i o n of J u a n i t a Browne v o i d and
t h a t a c e r t i f i c a t e of e l e c t i o n be i s s u e d t o S t a n l e y N.        Smith.
           J u a n i t a Browne f i l e d an answer, r a i s i n g two a f f i r m a t i v e
d e f e n s e s : (1) That even i f t h e 25 v o t e s were counted f o r S t a n l e y
N.   Smith, he would s t i l l n o t be e n t i t l e d t o t h e o f f i c e of t r u s t e e ,
a s a number of i l l e g a l n o t e s were e r r o n e o u s l y counted f o r him,
which number i f taken from h i s t o t a l count would reduce h i s
number of l e g a l v o t e s below t h e number of v o t e s given J u a n i t a
Browne and t h e r e f o r e h e r e l e c t i o n could n o t be s e t a s i d e under
t h e p r o v i s i o n s of s e c t i o n 23-4764, R.C.M.             1947.       (2) That
S t a n l e y N.   Smith was n o t e n t i t l e d t o such o f f i c e because of
v i o l a t i o n of s e c t i o n 23-4753, R.C.M.            1947, which p r o v i d e s :
           "It s h a l l be unlawful f o r any person a t any
           p l a c e on t h e day of any e l e c t i o n t o a s k , s o l i c i t ,
           o r i n any manner t r y t o induce o r persuade any
           v o t e r on such e l e c t i o n day t o v o t e f o r o r r e f r a i n
           from v o t i n g f o r any c a n d i d a t e           * *."
           The m a t t e r came on f o r h e a r i n g b e f o r e Hon. Robert J.

Boyd, Judge of t h e Third J u d i c i a l D i s t r i c t .
           Every b a l l o t c a s t was s t i p u l a t e d i n t o evidence by
s e g r e g a t i n g i n t o s e p a r a t e groups b a l l o t s c o n t a i n i n g s i m i l a r
c h a r a c t e r i s t i c s and each t h e n b e i n g c o n s i d e r e d an e x h i b i t .
           The 434 v o t e s c a s t f o r J u a n i t a Browne were n o t a t i s s u e ;
S t a n l e y N.   Smith's candidacy was by w r i t e - i n v o t e .                   A s a part
of h i s campaign, s t i c k e r s were p r i n t e d and d i s t r i b u t e d which
c o n t a i n e d t h e name S t a n l e y N. Smith, M.D.,              and c o n t a i n i n g a
box w i t h a s m a l l x p r i n t e d i n s i d e t h e box.            O t h e day of t h e
                                                                           n
e l e c t i o n , A p r i l 1, 1975, t h e e l e c t i o n committee s u p p o r t i n g '
S t a n l e y N.   Smith, parked a t r u c k approximately 300 f e e t from
t h e Deer Lodge p r e c i n c t p o l l i n g p l a c e b e a r i n g two s i g n s r e a d i n g
" S t i c k e r s f o r Doctor smith" o r words t o t h a t e f f e c t .
           Of t h e v o t e s counted f o r Smith, approximately 180
b a l l o t s c o n t a i n e d t h e s t i c k e r r e f e r r e d t o above and were n o t
placed over t h e name of J u a n i t a Browne and c o n t a i n e d no X o r
mark by t h e v o t e r .        I n a d d i t i o n , 10 b a l l o t s counted f o r Smith con-
t a i n e d h i s name w r i t t e n i n by hand b u t c o n t a i n e d no X i n t h e

box i n f r o n t of t h e name of J u a n i t a Browne o r S t a n l e y N.                    Smith.
These b a l l o t s counted f o r S t a n l e y N.            Smith d i d n o t conform t o
t h e requirements of s e c t i o n 23-3606(2), ( 4 ) , R.C.M.                        1947, which
provide :
            "(2) He s h a l l p r e p a r e h i s b a l l o t by marking
            an I X I i n t h e square b e f o r e t h e name of t h e
            person o r persons f o r whom he i n t e n d s t o vote.



            "(4) The e l e c t o r may write i n t h e blank s p a c e s ,
            o r p a s t e over any o t h e r name, t h e name of any
            person f o r whom he wishes t o v o t e , and v o t e f o r
            t h a t person by marking an ' X I b e f o r e t h e name. I I
           A f t e r t h e h e a r i n g proposed f i n d i n g s o f f a c t and conclu-
s i o n s of law and memorandum i n support were submitted by both
parties.           O June 3 , 1975, Hon. Robert J. Boyd i s s u e d h i s
                    n
f i n d i n g s of f a c t and conclusions of law holding t h a t t h e e l e c -
t i o n judges impmpei!lycounted              t h e v o t e s r e f e r r e d t o above f o r
S t a n l e y N.    Smith; t h a t he r e c e i v e d a m a j o r i t y of t h e v o t e s
c a s t a t such e l e c t i o n and was e n t i t l e d t o t h e o f f i c e of t r u s t e e .
He then ordered t h a t t h e f i n d i n g s of f a c t and conclusions of
law c o n s t i t u t e d t h e judgment i n such m a t t e r and ordered t h e
Board of T r u s t e e s of Powell County High School D i s t r i c t t o
f o r t h w i t h i s s u e t o S t a n l e y N. Smith a c e r t i f i c a t e of e l e c t i o n .
           Here, p e t i t i o n e r a s k s t h i s Court t o determine whether
or    n o t t h e s t i c k e r w i t h a premarked        "x"    i s a l e g a l marked
ballot.
           Defendant d i s t r i c t c o u r t argues t h i s Court must determine
and c a r r y i n t o e f f e c t t h e expressed w i l l of t h e m a j o r i t y of t h e
l e g a l v o t e r s , a s i n d i c a t e d by t h e i r v o t e , n o t r e g a r d i n g tech-
n i c a l i t i e s o r e r r o r s , and c i t e s Heyfron v. Mahoney, 9 Mont.
497, 24 P. 93 and Peterson v. B i l l i n g s , 109 Mont. 390, 394,
96 P.2d 922.            I n Peterson t h i s Court noted:
           "'1t has always been h e l d i n t h i s s t a t e t h a t i f t h e
           i n t e n t i o n of t h e v o t e r can be f a i r l y a s c e r t a i n e d from
           t h e b a l l o t , though n o t i n s t r i c t conformity w i t h t h e
           law, e f f e c t w i l l be given t o t h a t i n t e n t i o n .       * *.     "'
          F u r t h e r , defendant argues holding t o s t r i c t compliance w i t h
t h e law was e i t h e r e x p r e s s l y o r i m p l i c i t l y overruled by Peterson
and t h a t Peterson holds t h e method of marking t h e b a l l o t i s
d i r e c t o r y and n o t mandatory, f o r i t allowed b a l l o t s t o be counted
which were n o t only " ~ d "o u t s i d e t h e square b e f o r e t h e can-
didate!k name, b u t a l s o counted b a l l o t s marked w i t h a                  I1
                                                                                       V I1 mark.

          Peterson and two e a r l i e r c a s e s c i t e d a s b e i n g e i t h e r
e x p r e s s l y o r i m p l i c i t l y o v e r r u l e d , Dickerman v. Gelsthorpe, 19
Mont. 249, 47 P. 999; Corwile v. Jones, 38 Mont. 590,101 P. 153,
d i s c u s s e d t h e marking o f t h e b a l l o t and i n each t h e r e had been
a d i s t i n c t marking of t h e b a l l o t by a v o t e r .           Here, t h e mark on
some 180 v o t e s was t h e mark of a p r i n t e r .
        The 1969 Montana l e g i s l a t i v e assembly enacted Chapter 368,
whereby t h e e l e c t i o n laws of t h e s t a t e were r e w r i t t e n .            The laws
were n o t copied nor taken from a n o t h e r source o r s t a t e .
          Chapter 368, Laws 1969, enacted t h e s e s e c t i o n s of t h e
Montana code r e l a t i v e t o t h e manner i n which an e l e c t o r c a s t s
a v o t e o r marks a b a l l o t :
          "23-3506.          R e g i s t r a r t o provide p r i n t e d ballots--marking
          by e l e c t o r s - - o t h e r b a l l o t s i n e f f e c t i v e . Except a s o t h e r -
          wise provided i n t h i s a c t :
                     11
                          (1) The r e g i s t r a r s h a l l provide p r i n t e d b a l l o t s
          f o r every e l e c t i o n f o r p u b l i c o f f i c e r s . He s h a l l p r i n t
          on t h e b a l l o t t h e names of a l l c a n d i d a t e s , i n c l u d i n g
          c a n d i d a t e s f o r c h i e f j u s t i c e and a s s o c i a t e j u s t i c e s of
          t h e supreme c o u r t , and judges of t h e d i s t r i c t c o u r t s ;

                      " ( 2 ) A e l e c t o r may w r i t e o r p a s t e on h i s b a l l o t
                               n
          t h e name of any person f o r whom he d e s i r e s t o v o t e f o r
          any o f f i c e , b u t must mark i t a s provided i n s e c t i o n 23-
          3606. When t h e b a l l o t i s marked i n t h i s manner i t must
          be counted t h e same a s though t h e name i s p r i n t e d upon
          t h e b a l l o t and marked by t h e v o t e r ;

                        "(3) B a l l o t s o t h e r than t h o s e p r i n t e d by t h e        II
          r e g i s t r a r s may n o t be c a s t o r counted i n any e l e c t i o n .
          "23-3515.          Stub, s i z e and c o n t e n t s . (1) The b a l l o t
          s h a l l be p r i n t e d on t h e same l e a f w i t h a s t u b , and
          s e p a r a t e d by a p e r f o r a t e d s t u b .


                  "(3) Upon t h e f a c e of t h e s t u b s h a l l be p r i n t e d ,
          i n type c a l l e d b r e v i e r c a p i t a l s , t h e following:

                      "(a)    his b a l l o t should b e marked w i t h an "Xu
          i n t h e square b e f o r e t h e names of each person o r can-
          d i d a t e f o r whom t h e e l e c t o r i n t e n d s t o v o t e . The e l e c t o r
          may w r i t e i n blank s p a c e s , o r p a s t e over a n o t h e r name,
          t h e name of a EeEson f o r whom he wishes t o v o t e , and v o t e
          by marking an X i n t h e square b e f o r e t h e name. ' 9 ~ "                       ,.
          "23-3606.          Xethod o f v o t i n g . (1) O r e c e i p t o f h i s
                                                           n
          b a l l o t , t h e e l e c t o r must immediately r e t i r e t o one
          of t h e booths and p r e p a r e h i s b a l l o t .

                    "(2) He s h a l l p r e p a r e h i s b a l l o t by marking
           an I X ' i n t h e s q u a r e b e f o r e t h e name of t h e person
           o r persons f o r whom he i n t e n d s t o v o t e .



                      "  (4) The e l e c t o r may w r i t e i n t h e b l a n k
           s p a c e s , o r p a s t e over any o t h e r name, t h e name of any
           person f o r whom he wishes t o v o t e , and v o t e f o r t h a t
           person by marking an 'x' b e f o r e t h e name. 11

           I n Dunphy v. Anaconda Co., 151 Mont. 76, 79, 438 P.2d

G60, t h i s Court d i s c u s s e d c o n s t r u c t i o n          of s t a t u t e s and h e l d :
           "9; c
               ;
               '
                     +< In c o n s t r u i n g a s t a t u t e , t h e i n t e n t i o n of t h e
         L e g i s l a t u r e i s c o n t r o l l i n g . + 9: -'- Although v a r i o u s r u l e s
                                                           :     4b


         of s t a t u t o r y c o n s t r u c t i o n have been developed and employed
         i n d i v e r s e c a s e s t h a t have come b e f o r e t h i s c o u r t i n t h e
         p a s t , we c o n s i d e r t h e f o l l o w i n g t o b e a p p l i c a b l e t o t h e
         i n s t a n t c a s e i n determining l e g i s l a t i v e i n t e n t . The i n -
         c e n t i o n of t h e L e g i s l a t u r e must f i r s t b e determined from
         t h e p l a i n meaning of t h e words u s e d , and i f i n t e r p r e t a -
         t i o n of t h e s t a t u t e can be s o determined, t h e c o u r t s may
         n o t go f u r t h e r and apply any o t h e r means of i n t e r p r e t a t i o n .
           **      9: Where t h e language of a s t a t u t e i s p l a i n , unambigu-
         o u s , d i r e c t and c e r t a i n , t h e s t a t u t e speaks f o r i t s e l f
         and t h e r e i s n o t h i n g l e f t f o r t h e c o u r t t o c o n s t r u e .       **
         The f u n c t i o n of t h e c o u r t i s simply t o a s c e r t a i n and de-
         c l a r e what i n terms o r i n s u b s t a n c e i s c o n t a i n e d i n t h e
         s t a t u t e and n o t t o i n s e r t what h a s been omitted.                    **
         I n s h o r t , i t i s simply t h e d u t y of t h e Supreme Court t o
         c o n s t r u e t h e law a s i t f i n d s i t .       *   it   *.
                                                                           "
           I n a r e c e n t opinion on t h e q u e s t i o n of what c o n s t i t u t e s

t h e a c t o f v o t i n g t h i s Court h e l d t h a t v o t i n g i s t h e a f f i r m a t i v e

a c t of marking t h e b a l l o t .          S t a t e ex r e l . Cashmore v. Anderson,

160 Mont. 175, 500 P.2d 921.
          When a p p l i e d t o t h e school e l e c t i o n h e r e i n q u e s t i o n
s e c t i o n 75-5915, R.C.M.          1947, p r o v i d e s :
           "Conduct of E l e c t i o n and B a l l o t .              ***     The t r u s t e e
         e l e c t i o n b a l l o t s s h a l l be s u b s t a n t i a l l y i n t h e f o l -
           lowing form:
                    "OFFICIAL BALLOT
                "SCHOOL TRUSTEE ELECTION
           "1NSTKIJCTIONS TO VOTERS: Make an X o r s i m i l a r mark
           i n t h e vacant s q u a r e b e f o r e t h e name of t h e c a n d i d a t e
           f o r whom you wish t o v o t e .            **
                                                         *I'
L'he s c a t u t e c a l l s f o r flhe v o c e r t o make '?is mark; an a s f i r m a t i v e

a c ~ s c a l l e d f o r t o s i g n i f y h i s s e l e c t i o n , n o t a premarked b a l l o t
    i
:uark of a p r i n t e r .

           W n o t e t h a t some 1-73 s t i c k e r s were i m p r o p e r l y p l a c e d
            e

dn t h e b a l l o t which i n i t s e l f i s a f a i l u r e t o comply w i t h t h e
e l e c t i o n laws.     Where s t i c k e r s a r e u s e d s e c t i o n 23-3606 ( 4 ) ,
x.C.M.     1947, p r o v i d e s :

           " ( 4 ) The e l e c t o r may w r i t e i n t h e b l a n k s p a c e s ,
           o r p a s t e o v e r any o t h e r name, t h e name o f any p e r s o n
           Eor whom h e w i s h e s t o v o t e , and n o t e f o r t h a t p e r s o n
           by marking an ' X ' b e f o r e t h e name. 11

!.mproprr a p p l i c a t i o n of t h e s e s t i c k e r s t o t k b a l l o t s r e n d e r s
them i n v a l i d .

           The p r o v i s i o n s of ~ o n t a n a ' se l e c t i o n laws a s t o t h e marking
o f r h e b a l l o t and t h e u s e of s t i c k e r s a r e mandatory and n o t

directory.          Here, w h i l e t h e v o t e r s may have i n t e n d e d t o v o t e
t o r Smith, t h i s Court i s n o t a t                  l i b e r t y t o validate those
S a l l o t s when v o t e r s f a i l t o mark them i n t h e manner p r o v i d e d by

statute.

           Having d e t e r m i n e d t h e m a t t e r on t h e above d i s c u s s e d i s s u e ,

w e firrd no need t o c o n s i d e r t h e q u e s t i o n r a i s e d by p e t i t i o n e r a s

co t h e conduct of t h e campaign on e l e c t i o n day.

           The f i n d i n g s o f f a c t , c o n c l u s i o n s o f l a w and judgment of

d e f e n d a n t d i s t r i c t c o u r t a r e o r d e r e d v a c a t e d and t h e m a t t e r r e -
r u r n e d t o t h a t c o u r t f o r e n t r y of judgment i n c o n f o r m i t y h e r e w i t h .




   thief Justice                                'l.-J."
Yr. J u s ~ i c eTdesley Z a s c l e s dissenting:

            L   dissent.
            ! t h i n k t h e m a j o r i t y o p i n i o n i s much t o o narrow i n

c o r ~ s t r u i n gt h e e l e c t i o n laws.   I would l o o k t o t h e i n t e n t

m d a c t of t h e v o t e r i n p a s t i n g on t h e s t i c k e r .     Judge Boyd

was c o r r e c t i n e v e r y d e t a i l , and I would a f f i r m .




                                                    Justice.     U